                                                                       305 Broadway, 7th Floor
   TAYLOR & COHEN LLP                                                  New York, NY 10007
                                                                       Tel (212) 257‐1900
                                                                       Fax (646) 808‐0966
                                                                       www.taylorcohenllp.com

                                                 June 29, 2021

   By ECF and email

   The Honorable Katherine Polk Failla
                                                                     MEMO ENDORSED
   United States District Judge
   United States District Court
   40 Foley Square, Room 2103
   New York, NY 10007

   Re:    U.S. v. Gregoris Martinez, 19 CR 690-KPF – Motion to Modify Bail Conditions

   Dear Judge Failla:

           I am writing to request that the Court remove the curfew from the conditions of Mr. Martinez’s
   release on bond. The reason for the request is that returning every afternoon from his fiancée’s
   apartment, which he is in the process of fixing up, to his mother’s home, which remains his residence,
   requires a significant amount of driving and reduces the time Mr. Martinez can spend with his daughter.
   As the Court is aware, Mr. Martinez has been fully compliant with the conditions of his release for
   almost two years. On July 24, 2020, the Court modified the conditions of Mr. Martinez’s release from
   home incarceration to a curfew set by Pretrial Services. (See ECF Doc. No. 64). The Court has
   scheduled Mr. Martinez’s surrender to the Bureau of Prisons on October 1, 2021. (See ECF Doc. No.
   161 at 2).

           Pretrial Services approves of this request. The government opposes the request and takes the
   position that the curfew should remain in place.

          Thank you for your attention.

   Respectfully,



   Zachary S. Taylor

   cc:    Aline Flodr, Esq. (by ECF and email)
          Joshua Rothman (by email)

Application GRANTED.
                                                      SO ORDERED.
Dated:      June 30, 2021
            New York, New York


                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
